ACCEPTED
                                                                                                                        05-15-01086-CR
                                                                                                             FIFTH COURT OF APPEALS
                                                                                                                        DALLAS, TEXAS
                                                                                                                   9/16/2015 6:07:08 PM
                                                                                                                             LISA MATZ
                                                                                                                                 CLERK



                                   ~/;;lb/;s
                                  No TTI]Yes          Z'          Date - - - - - -                   FILED IN
                                                                                              5th COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                              9/16/2015 6:07:08 PM
                                                                                                    LISA MATZ
THE STATE OF TEXAS                                                                                    Clerk



                                                                       DALLAS COUNTY, TEXAS


    DEFENDANT'S NOTICE OF APPEAL AND PAUPER OATH
         APPOINTMENT OF ATTORNEY ON APPEAL
TO THE HONORABLE JUDGE OF SAID COURT:

Comes now Defendant in the above cause and states: I am the defendant in the above cause; ! was
convicted in this cause and now give Notice of Appeal to the Texas Court of Appeals for the Fifth
Supreme Judicial District of Texas of Dallas, Texas, and that I am penniless, destitute and indigent
person, too poor to employ counsel to represent me on the appeal, and too poor to pay for or give
security      for   the    Statement     of    Facts      and      a   true     copy      thereof     herein.
WHEREFORE, I pray that the Court will appoint an attorney to represent me in this appeal and that the
Court will order the Court Reporter ofthls Court to prepare and deliver me or my appointed Counsel the
original and a true copy of the Statement of Facts in this case, together with all exhibits attached thereto
If practical.



                                                           Defendant
BEFORE ME, the undersigned authority, p ,                ared the above Defendant, known to me to be
the person whose signature appears a - ·e;·an<:f-~ftt'!~ .: g duly sworn n oath states that he is the
defendant in the above cause, and tl;(at· ~~·fuatt~ii·aq~j~gs set fort · ,              foregoing are true and
correct in aU things.              ' . :' • '". · ~. \ f"';              ·
                                      ~,,-"';              _:.~   ~'    J
Felicia Pitre
District Clerk
Dallas County, Texas




The Defendant having reque~/ the Court to appoint Counsel, it is Ordered the Honorable


l!kz rcLLfh@y_                                  Address:

 a regular licensed and practicing attorney of Texas, be, and he/she is hereby appointed to represent
 Defendant in prosecuting his/her appeal herein, and it is further Ordered that the Court Reporter is
 hereby directed to transcribe a! of the notes as same may appertain to his cause and as taken during the

 trial of this cause which began on
 and make Statement of Facts in duplicate and furnish same to defendant or his appointed Counsel.